    Case 4:20-cv-01964-MWB-EBC Document 9 Filed 01/06/21 Page 1 of 1


            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

MICAHEL GALLON,                                    No. 4:20-CV-01964

            Petitioner,                            (Judge Brann)

     v.

WARDEN SAPULDING,

            Respondent.

                                    ORDER

                                JANUARY 6, 2021

     In accordance with the accompanying Memorandum Opinion, IT IS

HEREBY ORDERED that:

    1.    The petition for writ of habeas corpus pursuant to 28 U.S.C. § 2241 is

          DISMISSED for lack of jurisdiction;

    2.    The dismissal is without prejudice to Petitioner’s right to seek

          authorization from the appropriate court of appeals to file a second or

          successive § 2255 motion in accordance with 28 U.S.C. §§ 2244 and

          2255(h);

    3.    The Clerk of Court is directed to NOTIFY the Petitioner and CLOSE

          this case.

                                            BY THE COURT:


                                            s/ Matthew W. Brann
                                            Matthew W. Brann
                                            United States District Judge
